EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is by and between Western Capital
Resources, Inc., a Minnesota corporation (the “Company”), and John Quandahl
(“Executive”), and entered into effective as of March 31, 2010.
 
INTRODUCTION


A.           The Company engages in the business of (i) short term consumer
finance including without limitation payday lending, check cashing, title
lending, prepaid debit cards and related activities and (ii) the retail sale of
wireless phones, plans and accessories, including without limitation the sale of
used cellular phones, phone flashing and related activities (such activities
being hereinafter collectively referred to as the “Business”).


B.           The Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company to ensure that the Company will
have the continued dedication and service of Executive, in the roles of the
Company’s Chief Executive and Chief Operating Officer, and to obtain the benefit
of certain covenants set forth herein; and Executive desires to serve the
Company in such roles and provide the Company with such covenants.


C.           The parties wish to enter into an agreement, in the form of this
Agreement, to set forth in writing the terms and conditions of their agreement,
and their respective obligations and rights with respect to the foregoing.
 
AGREEMENT


Now, Therefore, in consideration of the foregoing and the mutual promises,
terms, covenants and conditions set forth herein, the parties hereto, intending
to be legally bound, hereby agree as follows:


1.           Certain Definitions.


1.1           “Code” means the Internal Revenue Code of 1986, as amended,
including and succeeding provisions of law and any regulations promulgated by
the United States Treasury Department thereunder.


1.2           “Employment Period” means the period during which Company employs
the Executive.



--------------------------------------------------------------------------------


 
1.3           “Good Cause” means any one or more of the following:  (a)
Executive has committed an act constituting a misdemeanor involving moral
turpitude or a felony under the laws of the United States or any state or
political subdivision thereof or any other jurisdiction; (b) Executive has
committed an act constituting a breach of fiduciary duty, gross negligence or
willful misconduct; (c) Executive has engaged in conduct which violates the
Company’s then existing internal policies or procedures and which is detrimental
to the Business or the reputation, character or standing of the Company or any
of its affiliates; (d) Executive has committed an act of fraud, dishonesty or
misrepresentation that is detrimental to the Business or the reputation,
character or standing of the Company or any of its affiliates; (e) Executive has
engaged in a conflict of interest or self-dealing without the prior written
approval of the Board; (f) Executive has materially breached his obligations as
set forth in this Agreement or has neglected or failed to satisfactorily perform
his material duties and responsibilities as chief executive officer of the
Company; (g) Executive has become bankrupt or insolvent; or (h) Executive has
been repeatedly or continuously absent from the Company without the permission
of the Chairman of the Board.


1.4           “Good Reason” means a termination by Executive of Executive’s
employment hereunder upon the occurrence of any of the following events taking
place without Executive’s prior written approval:  (a) Executive’s demotion from
his position as Chief Executive Officer; (b) the Company’s failure to obtain the
assumption of this Agreement by any successor or assign of the Company that is a
purchaser of all or substantially all of the assets of the Company (or that
otherwise is a purchaser of all or substantially all of the Business); or (c)
the required relocation of the place at which Executive must render a majority
of his ordinary duties hereunder by more than 60 miles from such current place
(i.e., 11550 “I” Street, Suite 150, Omaha, NE 68137); provided however, that
notwithstanding anything to the contrary herein, the Company’s hiring of a Chief
Operating Officer shall not constitute “Good Reason.”


2.           Employment and Duties.


2.1           The Company agrees to continue to employ Executive for the
Employment Period, and Executive agrees to remain in the employ of the Company
for the Employment Period.  The term of this Agreement shall continue until such
time as the employment of Executive is terminated pursuant to Section 7 below.


2.2           The Company is employing Executive hereunder as the Company’s
Chief Executive Officer and Chief Operating Officer.  In this regard, Executive
agrees to perform such duties and responsibilities, in good faith and for the
exclusive benefit of the Company, as are prescribed for his office under the
Minnesota Business Corporation Act, the Company’s Amended and Restated Bylaws
(as may be further amended or restated from time to time), and as otherwise
reasonably directed by the Chairman of the Board, to the extent such direction
is reasonable and consistent with the position of a Chief Executive Officer of a
corporation.


2.3           Executive’s entire business time, attention, energies and skills
shall be devoted to the Company and the Business; provided, however, that
Executive shall nonetheless be entitled to participate in social, civic or
professional associations or engage in passive outside investment activities
which may require a limited portion of time and effort to manage (consistent at
all times with Company’s policies and procedures), so long as such activities do
not interfere with the performance of Executive’s duties nor compete, in any
way, with the products or services offered by or through Company.


3.           Compensation.  For services rendered by Executive during the
Employment Period, the Company shall compensate Executive as follows:


2

--------------------------------------------------------------------------------


 
3.1           Executive shall receive an annual base salary of $246,000
(the ”Base Salary”) which will be paid in accordance with the Company’s normal
payroll cycle.  During the Employment Period, the Board will review the Base
Salary no less frequently than annually and may, in connection with any review,
increase Executive’s Base Salary.  Any decision by the Board to increase the
Base Salary shall not serve to limit or reduce any other obligation of the
Company to Executive under this Agreement.


3.2           Executive shall be eligible for an annual performance-based cash
bonus (the “Annual Bonus”).  The Annual Bonus will be based upon an “EBITDA
Target” established by the Board on an annual basis (and reasonably agreeable to
Executive) prior to the conclusion of the first quarter of each fiscal year,
with the initial EBITDA Target for fiscal year 2010 being $4 million.  The
Annual Bonus will be payable in connection with an “Annual Bonus Pool” that the
Board will establish, under which Executive and certain other key executives or
management-level employees identified by Executive and reasonably acceptable to
the Board will be eligible to participate and receive performance-based bonuses
similar to Executive’s Annual Bonus hereunder.  Each year during the Employment
Term, Executive’s share of payments from the Annual Bonus Pool, if any, will be
reasonably determined by the Board based upon the number of participants in the
Annual Bonus Pool but shall be in an amount to be determined by the Executive up
to a maximum of 50% of the Annual Bonus Pool.  Under the Annual Bonus Pool, (a)
if the Company’s actual EBITDA for a calendar year (as defined below) is
85%-100% of the applicable EBITDA Target, then the Annual Bonus Pool will equal
7.5% of Actual EBITDA; (b) if Actual EBITDA is less than 85% of the applicable
EBITDA Target, then the Annual Bonus Pool will be zero and no bonuses (including
the Annual Bonus for which Executive is eligible) will be paid; and (c) if
Actual EBITDA exceeds the applicable EBITDA Target, then the Annual Bonus Pool
will equal 7.5% of that portion of the Actual EBITDA equaling the EBITDA Target,
and 15% of that portion of the Actual EBITDA exceeding the EBITDA Target. 
Payments under the Annual Bonus Pool, including Executive’s Annual Bonus, will
be payable only if (i) budgeted working capital and capital expenditure targets
and thresholds approved by the Board in the Company’s annual budget or on or
prior to the conclusion of the first quarter of each fiscal year are met, and
(ii) an audit of the Company’s financial statements has been performed and
establishes that Executive (and any other participants in the Annual Bonus Pool)
is eligible to receive such payments.  In addition, the Annual Bonus Pool for
fiscal year 2010 shall be prorated based on a percentage determined by (1) the
number of days in fiscal year 2010 from the date of this Agreement through the
end of fiscal year 2010 divided by (2) the number of days during fiscal year
2010.  The Company’s payment of the Annual Bonus, if any, will be subject to
standard deductions and withholdings by the Company.  As used herein, “Actual
EBITDA” shall mean, for any 12-month fiscal year period, an amount equal to the
sum of the amounts for such period of (a) net income, plus (b) interest expense,
plus (c) provisions for taxes based on income, plus (d) total depreciation
expense, plus (e) total amortization expense, plus (f) any management fees
payable to Blackstreet Capital Management, LLC.


3.3           In addition to Base Salary and the Annual Bonus payable as above
provided, Executive shall be entitled during the Employment Period to
participate in all current incentive, savings, and retirement plans, practices,
policies and programs made available from time to time to other management-level
employees of the Company and its subsidiaries.


3

--------------------------------------------------------------------------------


 
3.4           Executive and Executive’s qualified family members, as the case
may be, shall be eligible to participate in, and shall receive all benefits
under, the welfare benefit plans, practices, policies and programs (specifically
including but not limited to health insurance benefits) made available from time
to time to other management-level employees of the Company and its subsidiaries.


3.5           During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in connection with the Business of the Company in accordance with the applicable
policies, practices and procedures of the Company and its subsidiaries.


3.6           During the Employment Period, Executive shall be entitled to four
weeks of paid vacation per year, provided that any vacation not used in a
calendar year shall be permanently lost and not carried over any subsequent
calendar year.


3.7           Executive shall report to the Chairman of the Board (as elected by
the shareholders of the Company), and any change in the Chairman shall not
constitute Good Reason.


4.           Inventions.


4.1           Executive agrees that any Invention (as defined below) shall be
the sole and exclusive property of the Company, and further agrees to:  (a)
promptly and fully inform the Company in writing of any such Inventions; (b)
assign to the Company all of Executive’s rights in and to such Inventions, and
to applications for patents and/or copyright registrations and to patents and/or
copyright registrations granted upon such Inventions in the United States or in
any foreign country; and (c) promptly acknowledge and deliver to the Company,
without charge to the Company but at the Company’s expense, such written
instruments and do such other acts as may be necessary, in the reasonable
opinion of the Company, to obtain and maintain patents and/or copyright
registrations and to vest the entire rights, interest in and title thereto in
the Company.


4.2           Executive and the Company understand that the provisions of this
Agreement requiring assignment of Inventions to the Company will not apply to
any particular Invention that:  (a) Executive develops entirely on his own time,
completely outside of Executive’s working hours; and (b) Executive develops
without using Company equipment, supplies, facilities or trade-secret or
Confidential Information (as defined below); and (c) does not result from any
work performed by Executive for the Company; and (d) does not, at the time of
conception or reduction to practice, directly relate to the Company’s Business
or to its actual or demonstrably anticipated research or development.  Any such
Invention meeting all of the criteria set forth in clauses (a) through (d) above
will be owned entirely by Executive, even if developed by Executive during the
term of this Agreement or otherwise during the time period of his employment
with the Company.  Finally, Executive agrees and covenants that he will not
individually file any patent applications relating to Inventions without first
obtaining an express release from a duly authorized Company representative.


4

--------------------------------------------------------------------------------


 
4.3           For purposes of this Agreement, the term “Inventions” means all
discoveries, improvements, inventions, ideas and works of authorship, whether
patentable or copyrightable, conceived or made by Executive either solely or
jointly with others, and relating to any consultation, work or services
performed by Executive with, for on behalf of or in conjunction with the Company
or based on or derived from Confidential Information.


5.           Confidential Information.


5.1           Executive will hold all Confidential Information (as defined
below) in the strictest confidence and never use, disclose or publish any
Confidential Information without the prior express written permission obtained
from a representative duly authorized by the Board.  Executive agrees to
maintain control over any Confidential Information obtained prior to or during
the term of this Agreement, and restrict access thereto to the Company’s
employees, agents or other associated parties who have a need to use such
Confidential Information for its intended purpose.


5.2           Promptly upon the Company’s written request, all records and any
compositions, articles, devices and other items which disclose or embody
Confidential Information, including all copies or specimens thereof in
Executive’s possession, whether prepared or made by Executive or others, will be
destroyed by Executive and Executive will certify in writing to the Company that
he has destroyed all Confidential Information and embodiments thereof as
required under this Agreement.


5.3           For purposes of this Agreement, the term “Confidential
Information” shall mean all information developed by Executive as a result of
his work with, for, on behalf of or in conjunction with the Company and any
information relating to the Company’s processes and products, including
information relating to research, development, manufacturing, know-how,
formulae, product ideas, inventions, trade secrets, patents, patent
applications, systems, products, programs and techniques and any secret,
proprietary or confidential information, knowledge or data of the Company,
except such information that was developed by Executive prior to his employment
by the Company.  All information disclosed to Executive or to which Executive
obtains access, whether originated by Executive or by others, which is treated
by the Company as “Confidential Information,” or which Executive has a
reasonable basis to believe is “Confidential Information,” will be presumed to
be “Confidential Information” for purposes of this Agreement. Notwithstanding
the foregoing, the term “Confidential Information” will not apply to information
which (i) Executive can establish by documentation was known to Executive prior
to its receipt by Executive from the Company, (ii) is lawfully disclosed to
Executive by a third party not deriving such information from the Company, (iii)
is presently in the public domain or becomes a part of the public domain through
no fault of Executive, or (iv) is required to be disclosed pursuant to
applicable law, rule, regulation, or court or administrative order; provided,
however, that Executive shall take reasonable steps to obtain confidential
treatment for such items and shall promptly advise the Company of Executive’s
notice of any such requirement in order to permit the Company to obtain such
confidential treatment on its own behalf.
 
5

--------------------------------------------------------------------------------


 
6.           No Solicitation of Customers or Employees.  Executive acknowledges
that the Company has invested substantial time, effort and expense in compiling
its confidential, proprietary and trade secret information and in assembling its
present staff of personnel.  In order to protect the business value of the
Company’s confidential, proprietary and trade secret information, during
Executive’s employment with the Company and for three years immediately
following the termination of that employment with the Company, Executive
agrees:  (a) that all information regarding customers and prospective customers
of the Company, of which Executive learns during his employment with the
Company, constitutes “Confidential Information” of the Company; (b) not to,
directly or indirectly, induce or solicit any of the Company’s employees (or
employees of subsidiaries) to leave their employment with the Company or any
subsidiaries; and (c) that he shall not be employed, hired, engaged or otherwise
retained (as an employee, consultant or in any other capacity) by WERCS, a
Wyoming corporation, or any of its past or present officers, directors or
shareholders, or any entity owned or controlled by or affiliated with (directly
or indirectly) any of the foregoing without the unanimous prior written consent
of the Board.


7.           Termination and Effect.  This Agreement will begin on the date
first written above and shall continue until the three-year anniversary of such
date.  Nevertheless, Executive’s employment under this Agreement may be earlier
terminated in any of the followings ways:  (a) immediately (and automatically)
upon Executive’s death; (b) by the Company upon not less than 14 days prior
written notice to Executive of the Company’s desire to terminate this Agreement
as a result of Executive’s incapacity due to physical or mental illness or
injury resulting in Executive’s absence from his full-time duties hereunder for
four consecutive weeks, subject to Executive’s right to cure (no more than two
times per calendar year) during the 14-day period; (c) by the Company
immediately for Good Cause; (d) by the Company upon not less than 14 days prior
written notice to Executive for any reason or no reason; (e) by Executive
immediately for Good Reason; or (f) by Executive upon not less than 60 days
prior written notice to the Company for any reason or no reason.


8.           Effects of Termination.  Following any termination of Executive’s
employment under this Agreement, all compensation and benefits provided to
Executive under this Agreement shall cease to accrue as of the date of such
termination (with Executive entitled to all Base Salary and benefits hereunder
accrued through the effective date of termination), except as set forth in the
paragraphs below.


8.1           In the case of a termination arising under Section 7(a) from
Executive’s death or under Section 7(b) from Executive’s incapacity, the Company
shall, for a period of one month following such death, pay to the estate of
Executive an amount equal to Executive’s monthly payment of Base Salary and
continue the welfare benefit programs contemplated under Section 3.4 above,
including paying all premiums for coverage for Executive’s dependent family
members under all health, hospitalization, disability, dental, life and other
insurance plans that the Company maintained at the time of Executive’s death.


6

--------------------------------------------------------------------------------


 
8.2           In the case of a termination arising under Section 7(d) from the
Company’s termination without Good Cause, or under Section 7(e) from Executive’s
termination with Good Reason, then, subject in all cases to Executive’s
execution and delivery to the Company of a release and waiver of claims in
customary and negotiated form, the Company shall:  (a) pay Executive severance
pay in the form of continuation of Executive’s then-current Base Salary, less
standard deductions and withholdings, for a period of 12 months from the
effective date of Executive’s termination of employment with Company, with such
payments to be made at the same time as the Base Salary otherwise would have
been payable had Executive not been terminated; and (b) if Executive elects
continued coverage under COBRA, reimburse Executive for his health insurance
premiums (for both Executive and his family) for a period of 12 months from the
effective date of Executive’s termination of employment with Company, to the
extent that the Company was paying such premiums at the time of termination.


8.3           In the case of a termination arising under Section 7(c) from the
Company’s termination with Good Cause or under Section 7(f) from the resignation
of the Executive, then (a) no severance or continued benefits shall be due to
Executive and (b), if there are any damages to the Company arising by virtue of
the events, actions or omissions constituting Good Cause, then the Company shall
be entitled to offset the amount of any such damages against any amounts owed to
Executive under this Section 8.


9.           Return of Company Property.  All records, designs, patents,
business plans, financial statements, manuals, memoranda, lists, and other
property delivered to or compiled by Executive by or on behalf of the Company
(or its subsidiaries or other affiliates) or its representatives, vendors, or
customers that pertain to the Business of the Company shall be and remain the
property of the Company and be subject at all times to its discretion and
control.  Likewise, all correspondence, reports, records, charts, advertising
materials, and other similar data pertaining to the Business, activities, or
future plans of the Company.  Any such information or data that is collected by
or in the possession of Executive shall be delivered promptly to the Company
upon termination of Executive’s employment.


10.          Non-Competition Covenant.


10.1           In consideration of the various benefits provided by the Company
to Executive under this Agreement, Executive agrees to be bound by the
restrictive covenant set forth in this Section.  In this regard, Executive
recognizes and acknowledges the competitive and proprietary nature of the
Business.  Accordingly, Executive agrees that, during the applicable Restricted
Period (as defined below), Executive shall not, without the prior written
consent of the Company (which the Company may withhold or condition in its sole
and absolute discretion), for himself or on behalf of any other person or
entity, directly or indirectly, either as principal, agent, shareholder, lender,
consultant, officer, director, employee, agent, representative or in any other
capacity, own, manage, operate or control, or be concerned, connected or
employed by, or otherwise associate in any manner with, or engage in or have any
financial interest in, any enterprise engaging in the Restricted Business (as
defined below) anywhere in the Restricted Territory (as defined below).


7

--------------------------------------------------------------------------------


 
10.2           Nothing contained in this Agreement shall preclude Executive from
purchasing or owning common stock or equity in any company engaging in the
Restricted Business if such stock is publicly traded and Executive’s holdings
therein do not exceed one percent of the issued and outstanding capital stock of
such company.  If any part of this Section should be determined by a court of
competent jurisdiction to be unreasonable in duration, geographic area, or
scope, then this Section is intended to and shall extend only for such period of
time, in such geographic area and with respect to such activity as is determined
by such court to be reasonable.


10.3           For purposes of this Agreement:  (a) “Restricted Period” means
the period commencing on the date of this Agreement and ending, as applicable,
on either (i) the three-year anniversary of the expiration or termination of
this Agreement (except for any termination covered in the following clause
(ii)), or (ii) the two-year anniversary of any termination of this Agreement
occurring without Good Cause or with Good Reason under Section 7(c) or 7(e),
respectively; (b) “Restricted Business” means the Business of the Company
(including its subsidiaries) as conducted as of the date of expiration or
termination of this Agreement (and as previously conducted within the two years
prior to the date of such expiration or termination or proposed to be conducted
as of the date of such expiration or termination), including any substantially
similar business that is competitive with the Business; and (c) “Restricted
Territory” means anywhere in the United States where the Company, directly or
indirectly through any of its subsidiaries, conducts the Business as of the date
of expiration or termination  of this Agreement, including anywhere the Company
proposes to conduct the Business within six months of the date of such
expiration or termination.


11.           Indemnification.  In the event Executive is made a party to any
threatened, pending or completed action, suit, or proceeding, whether civil,
criminal, administrative or investigative (other than an action directly by the
Company against Executive), by reason of or in connection with the fact that
Executive is or was performing services to the Company under this Agreement or
prior to this Agreement, then the Company shall indemnify Executive against all
expenses (including reasonable attorneys’ fees), judgments, fines and amounts
paid in settlement, as actually and reasonably incurred by Executive in
connection therewith to the maximum extent permitted by applicable law.  In the
event that both Executive and the Company are made a party to the same
third-party action, complaint, suit or proceeding, the Company agrees to engage
competent legal representation, and Executive agrees to use the same
representation, provided that if counsel selected by the Company shall have a
conflict of interest that prevents such counsel from representing Executive,
Executive may engage separate counsel and the Company shall pay all reasonable
attorneys’ fees of such separate counsel.  To the maximum extent permitted by
law, Executive shall not be entitled to indemnification or expense advances
under this Agreement in any case where he has exhibited gross negligence or
willful misconduct, or performed criminal or fraudulent acts; and the Company
may withhold expense advances if it reasonably determines that Executive is not
entitled to indemnification hereunder because of gross negligence or willful
misconduct, or the performance of criminal or fraudulent acts.


8

--------------------------------------------------------------------------------


 
12.            Parachute Payments.  If any payment or benefit Executive would
receive from the Company pursuant to or in connection with a “Change in Control”
as defined below (any “Payment”) would (i) constitute a “parachute payment”
within the meaning of Code §280G, and (ii) but for this sentence, be subject to
the excise tax imposed by Code §4999 (the “Excise Tax”), then such Payment shall
be adjusted to equal to the Reduced Amount.  The “Reduced Amount” shall be
either (x) the largest portion of the Payment (prior to adjustment) that would
result in no portion of the Payment being subject to the Excise Tax or (y) the
largest portion of the Payment (prior to adjustment), which, after taking into
account all applicable federal, state and local employment taxes, income taxes
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater amount of
the Payment (than that calculated under clause (x) above) notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax.  If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order unless Executive elects, in writing, a different order
(provided, however, that such election shall be subject to the Company’s
approval if made on or after the effective date of the event that triggers the
Payment):  reduction of cash payments; cancellation of accelerated vesting of
stock options (if any); and reduction of employee benefits.  In the event that
acceleration of vesting of the stock options is to be reduced, such acceleration
of vesting shall be cancelled in the reverse order of the date of grant of
Executive’s stock options (i.e., the earliest granted stock option will be
cancelled last) unless Executive elects, in writing, a different order for
cancellation.  Notwithstanding anything to the contrary herein, Executive shall
be responsible for any costs and expenses (whether or not incurred by the
Company) in connection with any reductions made (or the determination thereof)
pursuant to this Section 12.  For purposes of this Section, “Change in Control”
shall have the meaning (or any corresponding meaning) contained in the Treasury
Regulations promulgated under Code §280G.
 
13.           No Conflicting Agreements. Executive represents and warrants to
the Company that the execution of this Agreement by Executive and Executive’s
employment by the Company, and the performance of Executive’s duties hereunder,
will not violate or be a breach of any agreement with any former employer,
client or any other person, firm or entity to which Executive is a party. 
Executive also represents and warrants that except for his affiliation with WCR,
LLC, a Delaware limited liability company, he is not affiliated in any manner
(whether as a stockholder, member, partner, manager, director, officer, employee
or otherwise) with any person or entity that has any business relationship with
the Company.  Furthermore, Executive agrees to indemnify the Company from and
against any and all losses, liabilities, damages and claims, including but not
limited to reasonable attorneys’ fees and costs and expenses of investigation,
arising from any third-party claim made against the Company and based upon or
arising out of any non-competition or confidentiality agreement between or among
Executive and any such third party.


14.           Assignment; Binding Effect.  Executive understands that the
Company is employing him on the basis of his personal qualifications, experience
and skills.  Therefore, Executive agrees that he cannot assign all or any
portion of Executive’s obligations of performance under this Agreement.  Subject
to the preceding two sentences, this Agreement shall be binding upon, inure to
the benefit of and be enforceable by the parties hereto and their respective
heirs, legal representatives, and permitted successors and assigns.


9

--------------------------------------------------------------------------------


 
15.          Complete Agreement.  This Agreement is not a promise of future
employment. Except as specifically provided herein, Executive has received no
oral representations, and has no other understandings or agreements with the
Company (oral or written) or any of its officers, directors or representatives
covering the same subject matter as this Agreement.  This written Agreement is
the final, complete and exclusive statement and expression of the agreement
between the Company and Executive pertaining to Executive’s employment.  This
written Agreement may not be later modified except in a writing signed by a duly
authorized officer of the Company and Executive, and no term of this Agreement
may be waived except by a writing signed by the party waiving the benefit of
such term.  This Agreement hereby supersedes any other employment agreements or
understandings, written or oral, between the Company and Executive.


16.          Notice.  Whenever any notice is required hereunder, it shall be
given in writing addressed as follows:


If to the Company:
11550 “I” Street, Suite 150
 
Omaha, NE 68137
 
Attention:  Chief Financial Officer and
 
Chairman of the Board
   
With a copy to:
Maslon Edelman Borman & Brand, LLP
 
3300 Wells Fargo Center
 
90 South Seventh Street
 
Minneapolis, MN 55402
 
Attention:  Paul D. Chestovich
   
If to Executive:
John Quandahl
 
10602 Ridgemont Circle
 
Omaha, NE 68136



Notice shall be deemed given and effective on the earlier of three days after
the deposit in the U.S. mail of a writing addressed as above and sent
first-class mail, certified, return receipt requested, or when actually
received.  Either party may change the address for notice by notifying the other
party of such change in accordance with this Section.


17.          Severability.  If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative.


18.          Dispute Resolution.


18.1         To the greatest extent possible, the parties will endeavor to
resolve any disputes relating to the Agreement through amicable negotiations. 
Failing an amicable settlement, any controversy, claim or dispute arising under
or relating to this Agreement, including the existence, validity,
interpretation, performance, termination or breach of this Agreement, will
finally be settled by binding arbitration before a single arbitrator (the
“Arbitration Tribunal”) which will be jointly appointed by the parties.  The
Arbitration Tribunal shall self-administer the arbitration proceedings utilizing
the Commercial Rules of the American Arbitration Association (“AAA”); provided,
however, the AAA shall not be involved in administration of the arbitration. 
The arbitrator must be a retired judge of a state or federal court of the United
States or a licensed lawyer with at least 15 years of corporate or commercial
law experience.  If the parties cannot agree on an arbitrator, either party may
request a court of competent jurisdiction to appoint an arbitrator, which
appointment will be final.


10

--------------------------------------------------------------------------------


 
18.2         The arbitration will be held in Wilmington, Delaware.  Each party
will have discovery rights as provided by the Federal Rules of Civil Procedure
within the limits imposed by the arbitrator; provided, however, that all such
discovery will be commenced and concluded within 60 days of the selection of the
arbitrator.  It is the intent of the parties that any arbitration will be
concluded as quickly as reasonably practicable.  Once commenced, the hearing on
the disputed matters will be held four days a week until concluded, with each
hearing date to begin at 9:00 a.m. and to conclude at 5:00 p.m.  The arbitrator
will use all reasonable efforts to issue the final written report containing
award or awards within a period of five business days after closure of the
proceedings.  Failure of the arbitrator to meet the time limits of this Section
will not be a basis for challenging the award.  The Arbitration Tribunal will
not have the authority to award punitive damages to either party.  Each party
will bear its own expenses, but the parties will share equally the expenses of
the Arbitration Tribunal.  The Arbitration Tribunal shall award attorneys’ fees
and other related costs payable by the losing party to the successful party as
it deems equitable.  This Agreement will be enforceable, and any arbitration
award will be final and non-appealable, and judgment thereon may be entered in
any court of competent jurisdiction.  Notwithstanding the foregoing, claims for
injunctive relief may be brought in a state or federal court in the state court
in Delaware.


19.           Equitable Relief.  Executive acknowledges and agrees that it would
be difficult to fully compensate the Company for damages resulting from the
breach or threatened breach of the covenants contained in Sections 4, 5, 6 and
10 of this Agreement, and that any such breach would cause the Company
irreparable harm.  Accordingly, the Company will be entitled to seek injunctive
relief, including but not limited to temporary restraining orders, preliminary
injunctions and permanent injunctions, to enforce the terms thereof, without the
need to demonstrate irreparable harm or post any bond.  This right to injunctive
relief will not, however, diminish any of the Company’s other legal rights
hereunder or at law.


20.           Governing Law.  This Agreement shall in all respects be construed
according to the laws of the State of Delaware, notwithstanding the
conflicts-of-law provisions of such state.


11

--------------------------------------------------------------------------------


 
21.           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.  EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 21 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


22.           Further Assurances.  Each party shall, without further
consideration, execute such additional documents as may be reasonably required
in order to carry out the purpose and intent of this Agreement.


23.           Counterparts and Delivery.  This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.  Counterpart
signatures delivered by facsimile or other means of electronic transmission
shall be valid and binding to the same as signatures delivered in original.
 
*           *           *           *           *
 
 
12

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
date first above written.
 
COMPANY:
 
EXECUTIVE:
     
WESTERN CAPITAL RESOURCES, INC.
         
By:
     
Name:
   
John Quandahl
Its:
     

 
Signature Page to Employment Agreement
 
 
 

--------------------------------------------------------------------------------

 
